COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                           NOTICE OF ORDER ON MOTION

Cause number:               01-12-00481-CR
Style:                      Gregory Roy Johnson
                            v The State of Texas
                  *
Date motion filed :         May 28, 2013
Type of motion:             Extension of Time
Party filing motion:        Appellant
Document to be filed:       Pro Se Anders Response

If motion to extend time:
         Deadline to file document:                      June 7, 2013
         Number of previous extensions granted:          2, noting that no further extensions would be granted
         Length of extension sought:                     45 days

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:

                   The Clerk is instructed to file the document as of the date of this order
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend
                    time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)


          The Court will consider any pro se response on file when the case is submitted.




Judge's signature: /s/ Sherry Radack
                   Acting individually             Acting for the Court

Date: June 10, 2013




November 7, 2008 Revision